Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey Measures on 10/19/2021.

The following claims have been amended: 

(Currently Amended) A method for handling packets in a mobile wireless network, the method comprising: 
receiving a packet handling policy (PHP), from a first control plane function, by a second control plane function, the PHP indicating how to handle the packets; and 

wherein the packet handling instructions comprises at least one of: 
a drop-delayed-packet parameter indicating to drop or deliver a packet of the QoS flow when a packet delay of the packet exceeds a packet delay threshold (PDT) of the at least one device; and
a drop-maximum-delayed packet parameter indicating to drop or deliver the packet of the QoS flow when the packet delay of the packet exceeds a maximum packet delay threshold (MPDT) of the at least one device, wherein the MPDT and the PDT are associated with the packet of same QoS flow and the MPDT is larger than the PDT.

12.  (Currently Amended) A method of handling packets in a mobile wireless   
       network, by at least one device in at least one user plane path comprising: 
  receiving packet handling instructions for a quality of service (QoS) flow of a protocol data unit (PDU) session from a session management function (SMF); 
obtaining at least one of a packet delay threshold (PDT) for the at least one device and a maximum packet delay threshold (MPDT) for the at least one device based on the received packet handling instructions; wherein the MPDT and the PDT are associated with a packet of same QoS flow and the MPDT is larger than the PDT; and 
performing one of delivering and dropping [[a]]the packet of the QoS flow when a packet delay of the packet exceeds at least one of the PDT and the MPDT.

16. (Currently Amended) A control plane function for handling packets in a mobile wireless network comprising: 
a processor; 
non-transient machine readable memory storing machine readable 
instructions, which when executed by the processor configure the control 
plane function for: 
receiving a packet handling policy (PHP), from a first control plane function, the PHP indicating how to handle the packets; and 
responsive to receiving the PHP, sending packet handling instructions according to the PHP to at least one device in at least one user plane path of the mobile wireless network for a Quality of service (QoS) flow of a protocol data unit (PDU) session, 
wherein the packet handling instructions comprises at least one of: 
a drop-delayed-packet parameter indicating to drop or deliver a packet of the QoS flow when a packet delay of the packet exceeds a packet delay threshold (PDT) of the at least one device; and 
the packet delay of the packet exceeds a maximum threshold of the at least one device, wherein the maximum threshold and the PDT are associated with the packet of same QoS flow and the maximum threshold is larger than the PDT.  

17.  (Currently Amended) A device comprising: 
       a processor; 5PATENT Atty. Dkt. No. 85968369US02 
       non-transient machine readable memory storing machine readable   
       instructions, which when executed by the processor configure the device for: 
receiving packet handling instructions for a Quality of service (QoS) flow of a protocol data unit (PDU) session from a session management function (SMF); 
obtaining at least one of a packet delay threshold (PDT) for the device and a maximum packet delay threshold (MPDT) for the device based on the received packet handling instructions; wherein the MPDT and the PDT are associated with a packet of same QoS flow and the MPDT is larger than the PDT; and 
performing one of delivering and dropping [[a]]the packet of the QoS flow when a packet delay of the packet exceeds at least one of the PDT and the MPDT.





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 08/12/2021 have been fully considered. The arguments and amendments submitted by the applicant along with amendments provided by the examiner for independent claims 1, 12, 16 and 17 have overcome the prior arts of record. The cited prior arts have been found to be the closest prior arts and the claims 1, 12, 16 and 17 are therefore allowable.
The prior arts of record fail to teach a method for handling packets in a mobile wireless network by at least one device in at least one user plane path by receiving a packet handling policy (PHP)/ packet handling instructions for a quality of service (QoS) flow of a protocol data unit (PDU) session; wherein, a maximum packet delay threshold (MPDT) of the at least one device is larger than a packet delay threshold (PDT) of the at least one device, wherein the MPDT and the PDT are associated with a packet of same QoS flow, as substantially described in the independent claims 1, 12, 16 and 17. The claims further describe that the packet handling instructions comprises at least one of: a drop-delayed-packet parameter indicating to drop or deliver the packet of the QoS flow when a packet delay of the packet exceeds the PDT of the at least one device; and a drop-maximum-delayed packet parameter indicating to drop or deliver the packet of the QoS flow when the packet delay of the packet exceeds the MPDT of the at least one device. The amended limitations, in combination with the remaining limitations of the independent claims 1, 12, 16 and 17 are not taught nor suggested by the prior arts of record. The claims are novel over the prior arts in terms of entirety of the claims. Claims 2 – 11 depend on claim 1; claims 13 – 15 depend on claim 12; and claims 18 – 20 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
Supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474